Name: 2006/259/EC: Commission Decision of 27 March 2006 amending Annex II to Council Decision 79/542/EEC as regards regionalisation for Argentina and the model certificates relating to the importation of bovine fresh meat from Brazil (notified under document number C(2006) 896) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  international trade;  America;  health;  agricultural activity;  tariff policy
 Date Published: 2006-03-31; 2007-05-08

 31.3.2006 EN Official Journal of the European Union L 93/65 COMMISSION DECISION of 27 March 2006 amending Annex II to Council Decision 79/542/EEC as regards regionalisation for Argentina and the model certificates relating to the importation of bovine fresh meat from Brazil (notified under document number C(2006) 896) (Text with EEA relevance) (2006/259/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular points (1) and (4) of Article 8 and Article 9(4) thereof, Whereas: (1) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (2) provides that imports of those animals and meat are to meet the requirements set out in the appropriate model certificates drawn up under that Decision. (2) Argentina has confirmed an outbreak of foot and mouth disease (type O) in the Province of Corrientes in the Department of San LuÃ ­s del Palmar and has immediately informed the Commission on 8 February 2006. (3) It is necessary, in order to protect the health status of the Community, to take regionalisation measures temporarily suspending imports of de-boned meat coming from bovines originating from that Department and the surrounding Departments of BerÃ ³n de Astrada, Capital, General Paz, Empedrado, Itati, MbucuruyÃ ¡ and San Cosme. (4) The first notification of a suspicion of foot and mouth disease to the Argentinean veterinary authorities was on 4 February 2006. However, the veterinary authorities have suspended certification of exports of meat from animals slaughtered after the 4 January 2006. Consignments of such meat from bovines slaughtered on or after 4 January 2006 from those Departments should be suspended. However by way of derogation from that suspension consignments with a certification signed between 4 January to 4 February 2006 for de-boned and matured meat from bovines slaughtered during the period from 4 January 2006 to 4 February 2006 and already dispatched to the Community should be permitted to be imported into the Community. (5) Following a recent Commission mission to Brazil it appears that although the traceability systems have been substantially improved, some further improvements are necessary in order to avoid possible contacts between animals of different status. It is also necessary to improve the efficacy of foot and mouth disease vaccination and the ability to demonstrate lack of circulation of foot and mouth disease virus taking into account that only de-boned and matured bovine meat is imported into the Community. (6) It is appropriate as an additional measure to provide for supplementary guarantees concerning animal contacts, vaccination and surveillance. (7) Account needs to be taken of the non-vaccination foot and mouth policy in the State of Santa Catarina. (8) Annex II to Decision 79/542/EEC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 79/542/EEC is amended in accordance with the Annex to this Decision: Article 2 This Decision shall apply from 31 March 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 March 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2002, p. 11. (2) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2006/9/EC (OJ L 7, 12.1.2006, p. 23). ANNEX In Annex II to Decision 79/542/EEC, Part I and the list of Models of veterinary certificates and the Model BOV in Part II are replaced by the following: ANNEX II (FRESH MEAT) Part 1 LIST OF THIRD COUNTRIES OR PARTS THEREOF (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes (except the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar), Entre RÃ ­os, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe, and Tucuman. BOV A 1 and 2 AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 Cordoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 AR-5 Formosa (only the territory of Ramon Lista) and Salta (only the department of Rivadavia,) BOV A 1 and 2 AR-6 Salta (only the departments of General Jose de San Martin, Oran, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of Ramon Lista), Salta (except the departments of General Jose de San Martin, Rivadavia, Oran, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AR-8 Chaco, Formosa, Salta, Jujuy, with the exception of the buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 and 2 AR-9 The buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa  AR-10 Part of the Province of Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar BOV A 1 and 2 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia Herzegovina BA-0 Whole country  BG  Bulgaria a BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Choumen, Targovitchte, Razgrad, Rousse, V.Tarnovo, Gabrovo, Pleven, Lovetch, Plovdic, Smolian, Pasardjik, Sofia district, Sofia city, Pernik, Kustendil, Blagoevgrad, Vratza, Montana and Vidin BOV, OVI, RUW, RUF BG-2 The provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo, Kardjali and the 20-km-wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 Part of the State of Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­); State of EspÃ ­ritu Santo; State of Goias and; Part of the State of Mato Grosso comprising the regional unit of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), the regional unit of Caceres (except for the municipality of Caceres), the regional unit of Lucas do Rio Verde, the regional unit of Rondonopolis (except for the municipality of Itiquiora), the regional unit of Barra do GarÃ §a and the regional unit of Barra do Burgres. BOV A and H 1 and 2 BR-2 State of Rio Grande do Sul BOV A and H 1 and 2 BR-3 Part of the State of Mato Grosso do Sul comprising the municipality of Sete Quedas BOV A and H 1 and 2 BR-4 Part of the State of Mato Grosso do Sul (except for the municipalities of: Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), State of ParanÃ ¡, and State of Sao Paulo BOV A and H 1 and 2 BR-5 State of ParanÃ ¡, State of Mato Grosso do Sul and State of Sao Paulo.   1 BR-6 State of Santa Catarina BOV A and H 1 and 2 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW, G CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (People's Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean from this point to the Panamanian border following the Atlantic coast-line to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri River flows into the Atrato River. BOV A 2 CO-3 The zone included within the borderlines from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its head-Waters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu River along the Atlantic coast. BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  MK  former Yugoslav Republic of Macedonia (3) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A 1 and 2 RO  Romania a RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamolo-Nemets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane, BOV, RUF, RUW F 2 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G XM  Montenegro XM-0 Whole custom territory (4) BOV, OVI, EQU XS  Serbia (2) XS-0 Whole custom territory (4) BOV, OVI, EQU UY  Uruguay UY-0 Whole country EQU BOV A 1 and 2 OVI A 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country   = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). a = Only applicable until this Acceding State becomes a Member States of the European Union. Specific conditions referred to in column 6 1 : Geographic and timing restrictions: 2 : Category restrictions: No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). Part 2 MODELS OF VETERINARY CERTIFICATES Model(s): BOV  : Model of veterinary certificate for fresh meat of domestic bovine animals (Bos taurus, Bison bison, Bubalus bubalis and their cross-breeds). POR  : Model of veterinary certificate for fresh meat of domestic porcine animals (Sus scrofa). OVI  : Model of veterinary certificate for fresh meat of domestic sheep (Ovis aries) and goats (Capra hircus). EQU  : Model of veterinary certificate for fresh meat of domestic equine animals (Equus caballus, Equus asinus and their cross-breeds). RUF  : Model of veterinary certificate for fresh meat of farmed non-domestic animals other than suidae and solipeds. RUW  : Model of veterinary certificate for fresh meat of wild non-domestic animals other than suidae and solipeds. SUF  : Model of veterinary certificate for fresh meat of farmed non-domestic suidae. SUW  : Model of veterinary certificate for fresh meat of wild non-domestic suidae. EQW  : Model of veterinary certificate for fresh meat of wild non-domestic solipeds. SG (Supplementary guarantees) A  : guarantees regarding the maturation, pH measurement and boning of fresh meat, excluding offal, certified according to the models of certificates BOV (point 10.6), OVI (point 10.6), RUF (point 10.7) and RUW (point 10.4). B  : guarantees regarding matured trimmed offal as described in the model of certificate BOV (point 10.6). C  : guarantees regarding laboratory test for classical-swine-fever in the carcases from which fresh meat certified according to the model of certificate SUW (point 10.3 bis) was obtained. D  : guarantees regarding swill feed on holding(s) of animals from which fresh meat certified according to models of certificate POR (point 10.3 d)) was obtained. E  : guarantees regarding tuberculosis test in the animals from where fresh meat certified according to the model of certificate BOV (point 10.4 d)) was obtained. F  : guarantees regarding the maturation and de-boning of fresh meat, excluding offal, certified according to the models of certificates BOV (point 10.6), OVI (point 10.6), RUF (point 10.7) and RUW (point 10.4). G  : guarantees regarding 1, exclusion of offals and spinal cord; and 2, testing and origin of cervid animals in relation to chronic wasting disease as referred to in the models of certificates RUF (point 9.2.1) and RUW (point 9.3.1). H  : supplementary guarantees required for Brazil concerning animal contacts, vaccination programmes and surveillance. However as the State of Santa Catarina in Brazil does not vaccinate against foot and mouth disease the reference to a vaccination programme is not applicable for meat coming from animals originating and slaughtered in that State. Notes (a) Veterinary certificates shall be produced by the exporting country, based on the models appearing in Part 2 of Annex II, according to the layout of the model that corresponds to the meats concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country or part thereof. (b) A separate and unique certificate must be provided for meat that is exported from a single territory appearing in columns 2 and 3 of Part 1 of Annex II which is consigned to the same destination and transported in the same railway wagon, lorry, aircraft or ship. (c) The original of each certificate shall consist of a single page, both sides, or, where more text is required, it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (d) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow other languages, if necessary, accompanied by an official translation. (e) If for reasons of identification of the items of the consignment (schedule in point 8.3 of the model of certificate), additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, in each of the pages. (f) When the certificate, including additional schedules referred to in (e), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  at the bottom and shall bear the code number of the certificate that has been designated by the competent authority at the top. (g) The original of the certificate must be completed and signed by an official veterinarian. In doing so, the competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermarked. (h) The original of the certificate must accompany the consignment at the EU border inspection post. (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (3) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subjet in the United Nations. (4) Serbia and Montenegro are Republics with individual customs territory forming a State Union and therefore have to be listed separately.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). a = Only applicable until this Acceding State becomes a Member States of the European Union.